Citation Nr: 0028695	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99 - 02 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether the claim of entitlement to service connection for a 
back disability as residual to a lumbar puncture is well 
grounded.

Whether the claim of entitlement to service connection for 
residuals of a head injury is well grounded.

Entitlement to service connection for chronic sinusitis on 
the basis of aggravation.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The claimant served on active duty from January 20, 1998, to 
February 12, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  That decision found that evidence 
of well-grounded claims for service connection for a back 
disability as residual to a lumbar puncture and for residuals 
of a head injury had not been submitted, and that the 
claimant's chronic sinusitis had preexisted service entry and 
had not undergone any chronic increase in severity during 
service due to aggravation.  


REMAND

The claimant's DD Form 214 and service personnel records show 
that she was administratively separated from the United 
States Navy based upon erroneous entry due to failure to meet 
physical standards for enlistment because of a chronic 
sinusitis disability not revealed on her enlistment 
examination.  

In her original application for VA disability compensation 
benefits (VA Form 21-526), received in April 1998, the 
claimant sought service connection only for a back disability 
as residual to a lumbar puncture and for residuals of a head 
injury.  As noted, the rating decision of July 1998 denied 
the claims for service connection for a back disability as 
residual to a lumbar puncture and for residuals of a head 
injury as not well-grounded, and denied service connection 
for chronic sinusitis on the grounds that such disability had 
preexisted service entry and had not undergone any chronic 
increase in severity during service due to aggravation.  The 
appellant submitted a Notice of Disagreement in which she 
disagreed with all issues addressed in that rating decision.  
With that document, she submitted another VA Form 21-526, 
received in November 1998, in which she claimed that her 
chronic sinusitis had been aggravated in the line of duty, 
while reiterating her claims for service connection for a 
back disability as residual to a lumbar puncture and for 
residuals of a head injury.  

In her Substantive Appeal (VA Form 9), submitted in February 
1999, the claimant requested a personal hearing before the 
Board in Washington, DC, and asserted that she did not have a 
preexisting chronic sinusitis disability at service entry; 
that she was not on medication for such disability "up to 
the day [she] left for boot camp"; that she did not 
experience an episode of vomiting in association with a 
syncopal episode while in service; and that all such 
allegations are false and a "huge mistake on the part of an 
officer."  Her case was transferred to the Board in February 
1999.  A personal hearing was scheduled on May 10, 1999, 
before a Member of the Board sitting in Washington, DC, and 
the claimant was notified of the date, time, and place of 
that hearing by letter of March 24, 1999.  However, the 
claimant failed to report for the scheduled hearing, or to 
ask that such hearing be postponed or rescheduled.  

In March 2000, a letter from the claimant was received at the 
Board in which she requested a personal hearing before an RO 
Hearing Officer prior to a hearing before the Board.  A Board 
letter of June 29, 2000, informed the veteran that she was 
notified on February 18, 1999, that she had 90 days from the 
date of that letter or by the date that the Board issued a 
decision in her case, to request a hearing; that she did not 
respond in a timely manner; and that she must file a written 
motion with the Board showing good cause for the delay in 
requesting a hearing.  No response was received from the 
appellant, and no motion was filed.  

On July 15, 1999, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in  Morton v. 
West, 12 Vet. App. 477 (1999), which held that VA cannot 
assist a veteran in developing a claim which is not well 
grounded.  The Court held that the provisions in M21-1, Part 
III, 1.03(a) and Part VI, 2.10(f) which instruct the VA to 
fully develop a claim before deciding whether or not it is 
well grounded are interpretive rules which are invalid 
because they are contrary to  38 U.S.C.A. § 5107(a) (West 
1991).  A VBA Letter 20-99-60, issued to all VA Regional 
Offices and Centers on Aug. 30, 1999, addressed the subject 
of VA development of claims that are not well-grounded in 
view of the recent court decision in Morton v. West, No. 96-
1517 (U.S. Vet. App. July 14, 1999 provided the format of a 
letter that must be provided each claimant where the matter 
of well-groundedness is placed at issue.  

Effective August 30, 1999, each RO was required to determine 
whether a claim is well-grounded prior to beginning 
development of evidence, including all issues in each 
application for compensation.  If any particular issue is not 
well-grounded, the RO must send the claimant a letter 
describing the evidence needed to establish a well-grounded 
claim.  Service medical records and VA medical center records 
were to be requested in all cases, as those records are 
considered to be in VA custody.  Private medical records or 
records from other Federal or State agencies not in VA 
custody were not be requested prior to a determination that 
the claim is well-grounded.  The claimant is to be advised 
that he/she will be given 30 days from the date of the 
written notice to submit the evidence to establish a well-
grounded claim.  At the expiration of 30 days, the RO will 
determine whether the claim is well-grounded based on the 
evidence of record and take appropriate action based on that 
determination.  The record shows that the RO has not provided 
the appellant a letter in conformity with the provisions of  
VBA Letter 20-99-60, and that Remand is warranted to cure 
that procedural deficiency.  

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  
Brammer v. Derwinski,  3 Vet. App. 223, 225 (1992).  Further, 
a claim for service connection is well-grounded if three 
criteria are met:  (1) there is competent evidence of a 
current disability/medical diagnosis; (2) there is competent 
lay or medical evidence that a disease or injury was incurred 
in or aggravated by military service; and (3) there is 
competent evidence of a nexus or causal relationship between 
the in-service incurrence/aggravation and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd 78 F.3d 604 (Fed. Cir.1996) (per curiam)).  While a 
claimant's assertions must generally be regarded as credible 
for purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that a lay person is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 



Grottveit v. Brown,  5 Vet. App. 91, 93;  Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992).  If such testimony 
is not competent, it cannot be probative.

In addition, the RO should review the appellant's claim for 
service connection for chronic sinusitis based upon inservice 
aggravation in light of the provisions of  38 U.S.C.A. 
§§ 1111, 1137 (West 1991),  38 C.F.R. § 3.303(c) (1999, and 
in accordance with the Court's decision in  Crowe v. Brown,  
7 Vet. App. 233, 244 (1994).  Thereafter, any required 
development should be completed and that claim should be 
readjudicated on the merits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).  In 
addition, as the Board has remanded the case for additional 
development, the claimant has the right to request a personal 
hearing before an RO Hearing Officer, at a videoconference 
hearing before a veterans Law Judge at the Board, or in 
person before the Board.

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.  All cases returned to the Board which 
do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as 
directed.  



The case is Remanded to the RO for the following actions:

1.  The appellant must be provided a 
notification letter in conformity 
with VBA Letter 20-99-60, dated Aug. 
30, 1999, informing her of the 
requirements for the submission of 
well-grounded claims, and the 
evidence required to render her 
claims well-grounded.  Further, 
pursuant to VA's duty to inform a 
claimant, the RO should inform the 
appellant that it would be to her 
advantage to submit copies of any 
private medical evidence known to 
her or in her possession which 
supports her claims.  

2.  The appellant should be informed 
in writing that she has the right to 
submit additional evidence and 
argument on the matter or matters 
the Board has remanded to the 
regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).  In addition, as 
the Board has remanded the case for 
additional development, the claimant 
should be notified in writing that 
she has the right to request a 
personal hearing before an RO 
Hearing Officer, at a 
videoconference hearing before a 
veterans Law Judge at the Board, or 
in person before the Board.

3.  If the claimant submits 
testimony or other evidence of well-
grounded claims for service 
connection for her claimed back 
disability as residual to a lumbar 
puncture and for residuals of 


a head injury, the RO should then 
undertake full development of all 
evidence identified by the appellant 
in either of her applications for VA 
disability compensation benefits, 
and readjudicate those claims on the 
merits.  

3.  The RO should review the 
appellant's claims for service 
connection for chronic sinusitis on 
the basis of inservice aggravation 
of that disability in light of the 
provisions of  38 U.S.C.A. §§ 1111, 
1137 (West 1991),  38 C.F.R. 
§ 3.303(c) (1999), and in accordance 
with the Court's decision in  Crowe 
v. Brown,  7 Vet. App. 233, 244 
(1994); conduct any indicated 
development;  and readjudicate that 
claim on the merits. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
Veterans Law Judge
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




